FRUGÉ, Judge.
This suit is consolidated with the suit of Louisiana Bank and Trust Company, Crowley, Louisiana v. Roanoke Rice Co-op and American Employers Insurance Company, 298 So.2d 868 (La.App. 3rd Cir., 1974), which we have decided this day.
For the reasons assigned in Louisiana Bank and Trust Company, Crowley, Louisiana v. Roanoke Rice Co-op and American Employers Insurance Company, supra, the judgment appealed is reversed and it is now ordered that there be judgment in favor of plaintiff, Security Bank and Trust Company, Wharton, Texas, and against defendant warehouseman, Roanoke Rice Coop, and surety, American Employers Insurance Company, in the sum of $8,710.58, together with legal interest1 thereon from judicial demand until paid.
It is further ordered that there be judgment in favor of defendant, American Employers Insurance Company, and against third party defendant, Roanoke Rice Co-' op, in the amount of the judgment rendered against American Employers Insurance Company and for all costs. All other rights of either party to and under the bond contract are respectively reserved.
It is further ordered that the third party actions against Thomas L. Thomas, Mrs. Thelma L. Hudson, and the heirs of John P. Hudson be and the same are hereby dismissed.
Costs, both at trial and on appeal, are assessed against defendants-appellees, Roanoke Rice Co-op and American Employers Insurance Company.
Reversed and rendered,

. Legal interest shall be at the rate of 5% since suit was filed prior to Act 315 of 1970.